On Petition for Rehearing.
(165 Pac. 1169.)
Mr. Leroy Lomax, for the petition.

Mr. George Arthur Brown, contra.

Department 2. Mr. Justice Burnett delivered the opinion of the court.
6. The defendant’s petition for rehearing would be very persuasive if it were founded upon a correct *76premise. It charges in substance that the plaintiff sought to compel the admission from the defendant that both he and his predecessor-in interest had violated the terms of the contract under which the plaintiff was to purchase the property in that they had not cultivated the orchard on the premises in the manner prescribed. This, however, is not the ground upon which the defendant placed his return of the money and his abjuration of the contract.
It will be remembered that Stewart protested at the time he made the last payment and claimed that the defendant and the company had failed to comply with the stipulations of the contract for the cultivation and establishment of the orchard and that there should be an abatement, of the purchase price to cover the default. As showing the position which the defendant took it is only necessary to quote his letter dated July 14, 1914, addressed to the plaintiff, saying:
“Inclosed herewith I hand you check $79.15 which you sent me July 2nd. I also enclose a certified check for the sum of one hundred and sixty dollars and sixty cents, being the amount of the payments made by you to me heretofore on your contract with Chehalem Mountain Orchard Company on account of tracts fifty-four and part of tract fifty-three, as provided in your contract.
“You are certainly very much mistaken in your conclusion in this matter. When I purchased the land from the trustees in bankruptcy, I by no means assumed the payment of the debts of the bankrupt, and you have no right to believe or think so, from anything I have ever said or done. I gave you to understand that I was willing to assume your contract as a separate individual contract and deal between ourselves ; that is, I was willing to deed you the land making you a good title upon the payment to me of the balance due under your contract. I could sell the land for more money than is due under your contract, or *77think I could do so, hut I was willing to let you have the land for the amount yet due under your contract but I certainly did not assume the debt of the bankrupt. You can readily see that one would he very foolish to do such a thing, and you have no right to expect such a thing from me.
“You say in your letter that you intend to institute suit against me to recover money which you paid the Chehalem Mountain Orchards Company under your contract. You should have presented any claim you had against the company to the referee in bankruptcy, as no one assumed those liabilities, and you never heard of any one assuming the liabilities of a bankrupt in purchasing the assets of .one who has gone into bankruptcy. Because of your misunderstanding of the matter I am returning the money to you and I certainly wonld not let you have the land for the amount yet due under your contract with the bankrupt, and in addition to that make good any amounts you had lost on the bankrupt.
“Yours respectfully,
“(Signed) S. M.Mann.”'
It will be recalled that the land was sold by the trustee in bankruptcy subject to the contract and that the defendant accepted a deed containing the condition to the effect that he himself expressly agreed to assume as part of the purchase price the encumbrances upon the property, including the contract in question. His letter above quoted constitutes a repudiation of his covenant. He did not justify his course at that time by the assertion that he and his predecessor had complied with the contract, but proceeded on the basis of there being no liability whatever on his part. Whatever his reason may be he committed a breach of the contract in his renunciation of it. He cannot at this time mend his hold- and take up the question of whether or not the orchard was cultivated as agreed upon. Having denied any liability in any event he *78must abide by Ms position tbns assumed. Tbe deed be bad taken made bim liable and when be disavowed that liability tbe plaintiff was entitled to consider it as a breach and to proceed in foreclosure of bis vendee’s lien upon tbe premises. Tbe petition for rehearing is denied. Behearing Denied.
Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice Bean concur.